 1   LAW OFFICE OF DALE K. GALIPO                         PORTER SCOTT
     DALE K. GALIPO, SBN 144074                           A PROFESSIONAL CORPORATION
 2   21800 Burbank Blvd., Suite 310
     Woodland Hills, CA 91367                             Carl L. Fessenden, SBN 161494,
 3   Telephone: (818) 347-3333                            William E. Camy SBN 291397
     Facsimile: (818) 347-4118                            350 University Ave., Suite 200
 4                                                        Sacramento, California 95825
 5   LAW OFFICE OF STEWART KATZ                           TEL: 916.929.1481
     STEWART KATZ, State Bar #127425                      FAX: 916.927.3706
 6   555 University Avenue, Suite 270
     Sacramento, California 95825                         Attorneys for Defendants
 7                                                        ANDREW CATER; BAO MAI; SCOTT JONES;
     Telephone: (916) 444-5678
 8                                                        and COUNTY OF SACRAMENTO
     Attorneys for Plaintiff
 9   SIERRA RIVERA, individually and
     as successor in interest to JESSE
10   ATTAWAY, Deceased; BOBBY
11   ATTAWAY, individually and as
     successor in interest to JESSE
12   ATTAWAY, deceased, JIM ATTAWAY,
     individually
13
14
                                  UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16   SIERRA RIVERA, individually and as                        CASE NO. 2:18-cv-00056 WBS EFB
17   successor in interest to JESSE ATTAWAY,
     Deceased; BOBBY ATTAWAY,
18   individually and as successor in interest to              ORDER GRANTING DISMISSAL
     JESSE ATTAWAY, deceased, JIM                              WITH PREJUDICE
19   ATTAWAY, individually,
20
                     Plaintiff,
21          vs.
22
     ANDREW CATER; BAO MAI; SCOTT
23   JONES and COUNTY OF
     SACRAMENTO,
24
                  Defendants.
25
     ___________________________________/
26
27
28




     [Proposed] Order Granting Dismissal With Prejudice                                         1
 1
 2
 3
 4
 5
 6
 7
 8
 9
            Having reviewed the Stipulation of the parties and good cause appearing, IT IS
10
     HEREBY ORDERED that the above-captioned action is dismissed with prejudice. Each
11
     party is to bear its/their own fees and costs, including all attorneys’ fees.
12
     Dated: January 28, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     [Proposed] Order Granting Dismissal With Prejudice                                  2
